Citation Nr: 1645577	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-21 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for MALT lymphoma/non-Hodgkin's lymphoma.  

2.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for hypertension (HTN).  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1974.  There are an additional 4 months of service noted but the dates are unverified.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal ensued following a July 2010 rating decision which established service connection for a right big toe disorder and assigned a 10 percent rating, effective December 15, 2009.  Service connection was denied for cancer (unspecified), TMJ dysfunction, bilateral knee disorders, HTN, and for an acquired psychiatric disorder (bipolar disorder).  

Prior to a scheduled videoconference hearing in April 2016, the Veteran's attorney submitted a document requesting that it be canceled, noting that the Veteran did not wish to reschedule.  See 38 C.F.R. § 20.704(3) (2015).  He also requested that the record be left open for 60 days from the date of the scheduled hearing to enable the Veteran to submit additional evidence.  

In a Board decision dated on June 8, 2016, the Board granted an increased rating of 20 percent for the right big toe disorder, effective December 15, 2009, but denied service connection for MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee disorders, HTN, and an acquired psychiatric disorder, to include bipolar disorder.  Also denied was entitlement to a TDIU.  In correspondence dated on June 22, 2016, the Veteran's attorney representative filed a motion to vacate the June 2016 Board decision as to claims listed on the tile page.  The grant of an increased rating for the service-connected right big toe was not to be disturbed.  The motion to vacate is granted below.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  On June 8, 2016, the Board issued a decision denying service connection for MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee disorders, HTN, and an acquired psychiatric disorder, to include bipolar disorder, and entitlement to a TDIU.  

2.  In April 2016, prior to the June 8, 2016, Board decision, the Veteran, through his attorney, had requested that the record be kept open for 60 days so that he could submit evidence in support of his claims.  The Board decision was issued prior to expiration of the 60 day period, thus depriving the Veteran of the full amount of time to submit pertinent evidence.  


CONCLUSION OF LAW

The criteria to vacate the June 8, 2016 Board decision that denied service connection for MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee disorders, HTN, and an acquired psychiatric disorder, to include bipolar disorder, and denied entitlement to a TDIU, have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

On June 8, 2016, the Board issued a decision denying service connection for MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee disorders, HTN, and an acquired psychiatric disorder, to include bipolar disorder, and entitlement to a TDIU.  In April 2016, prior to the June 8, 2016, Board decision, the Veteran, through his attorney, had requested that the record be kept open for 60 days so that he could submit evidence in support of his claims.  The Board decision was issued prior to expiration of the 60 day period, thus depriving the Veteran of the full amount of time to submit pertinent evidence.  

In order to ensure due process, the June 8, 2016 decision which denied service connection for MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee disorders, HTN, and an acquired psychiatric disorder, to include bipolar disorder, and entitlement to a TDIU, will be vacated.  

The Veteran and his attorney representative will be entitled to submit additional evidence and/or argument within 60 days of the Vacatur.  

						(CONTINUED ON NEXT PAGE)



ORDER

The June 8, 2016, Board decision that denied service connection for MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee disorders, HTN, and an acquired psychiatric disorder, to include bipolar disorder, and denied entitlement to a TDIU, is vacated.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


